 BRYAN CAVE LEIGHTON PAISNER LLP, #145700
 Robert J. Miller, 013334
 Khaled Tarazi, 032446
 Two North Central Avenue, Suite 2100
 Phoenix, Arizona 85004-4406
 Telephone:      (602) 364-7000
 Fax:            (602) 364-7070
 Email:         rjmiller@bclplaw.com
                khaled.tarazi@bclplaw.com

 Attorneys for Wells Fargo Vendor Financial Services, LLC
 and Wells Fargo Financial Leasing, Inc.

                          IN THE UNITED STATES BANKRUPTCY                  COURT

                                  FOR THE DISTRICT          OF ARIZONA

 In re:                                                      Chapter 11

 Bob Bondurant School of High Performance                   Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                                            MOTION FOR EXPEDITED
                    Debtor.                                 HEARING ON STIPULATED              ORDER
                                                            GRANTING RELIEF FROM
                                                            AUTOMATIC STAY

                                                            Re: Wells Fargo Equipment

                                                            Hearing Date: March 22, 2019
                                                            Hearing Time: 10:00 a.m.
                                                            Location:     230 N. 1st Ave., ih FI.
                                                                          Courtroom 701
                                                                          Phoenix, AZ


          Pursuant to Local Bankruptcy Rule 9013-1(h), Wells Fargo Vendor Financial Services,

 LLC and Wells Fargo Financial Leasing, Inc., creditors in the above-captioned bankruptcy case

 (collectively,    "Wells Fargo"),      hereby request the COUl1 enter an order setting an expedited

 hearing at the COUl1's earliest opportunity regarding the Stipulated Order Granting Relief from

 Automatic        Stay   re:   Wells    Fargo   Equipment   [DE   .-J     ("Stipulated   Order")   filed

 contemporaneously herewith.

          The Debtor and Wells Fargo agree to entry of the Stipulated Order.             The COUl1has

 scheduled the Debtor's        motion for sale of substantially all of its assets and an auction in

 connection therewith for hearing on March 22, 2019 ("Sale Hearing").                The equipment and



Case    2:18-bk-12041-BKM
 12567582.1                            Doc 215 Filed 03/20/19 Entered 03/20/19 13:28:42            Desc
                                        Main Document    Page 1 of 7
 related contracts that are the subjects of the Stipulated Order are excluded from the sale, and the

 Debtor intends to close the sale as soon as practicable following the Sale Hearing.    Concurrent

 consideration of the Stipulated Order at the Sale Hearing will allow Wells Fargo to exercise its

 rights with respect to the equipment prior to the close of the sale and avoid transfer of the

 equipment to a buyer that does not wish to purchase or take possession of the equipment.

 Accordingly, Well Fargo respectfully requests an expedited hearing on the Stipulated Order be

 set on March 22,2019 at 10:00 a.m. along with the Sale Hearing.

          In accordance with Local Rule of Bankruptcy Procedure 9013-1(h), Wells Fargo states as

 follows:

            1.   Wells Fargo is serving copies of the Stipulated Order and this Motion: (i) via ECF

 notice upon all parties who have filed notices of appearance in these jointly-administered   cases

 (including counsel for the United States Trustee); and (ii) via U.S. Mail, postage prepaid, upon

 the 20 largest unsecured creditors in the case immediately after such documents are filed with the

 Court.

          2.     The Debtor supports the relief in the Stipulated Order. The contact information

 for Debtor's counsel is as follows:

          Hilary L. Barnes
          Philip J. Giles
          Allen Barnes & Jones, PLC
          1850 N. Central Ave., Suite 1150
          Phoenix, Arizona 85004
          Ofc: (602) 256-6000
          Fax: (602) 252-4712
          Email: hbarnes@allenbarneslaw.com
                   pgiles@allenbarneslaw.com


          3.     A form or order consistent with the relief requested herein is attached hereto as

 Exhibit A and is being uploaded concurrently herewith.

          4.     Wells Fargo requests the Court set this matter for hearing on March 22, 2019 at

 10:00 a.m. (at the date and time currently set for the Sale Hearing).




Case   2:18-bk-12041-BKM
 12567582.1
                                Doc 215 Filed 03/20/19
                                              2         Entered 03/20/19 13:28:42              Desc
                                 Main Document    Page 2 of 7
          5.     Concurrently with the filing of this Motion, Wells Fargo will email the Stipulated

 Order and this Motion to the Judicial Assistant.

          6.     Immediately after receiving a copy of a signed order granting this Motion from

 the Court, Wells Fargo will serve such signed order upon the parties set forth in paragraph 1

 above.

          WHEREFORE,       Wells Fargo respectfully requests that the Court grant this motion and

 enter an Order: (i) setting a hearing on the Stipulated Order on March 22, 2019 at 10:00 a.m.; (ii)

 requiring any objections to the Stipulated Order to be filed with the Court and served on counsel

 prior to the hearing; and (iii) granting Wells Fargo such other and further relief as the Court

 deems just and proper under the circumstances.

          DATED this 20th day of March, 2019.

                                               BRY AN CAVE LEIGHTON PAISNER LLP



                                               By    lsi KT #032446
                                                    Robert 1. Miller
                                                    Khaled Tarazi
                                                    Two North Central Avenue, Suite 2100
                                                    Phoenix, Arizona 85004-4406
                                                    Attorneys for Wells Fargo Vendor Financial
                                                    Services, LLC and Wells Fargo Financial
                                                    Leasing, Inc.

 E-FILED on March 20,2019 with the U.S. Bankruptcy
 Court and copies served via CMIECF notice on all parties
 who have appeared in this case.

 COPY mailed same date via U.S. Mail to:

 OFFICE OF THE U.S. TRUSTEE
 230 North First Avenue, Suite 204
 Phoenix, Arizona 85003-1706

 COPY emailed same date to:

 Elizabeth C. Amorosi
 OFFICE OF THE U.S. TRUSTEE
 230 North First Avenue, Suite 204
 Phoenix, Arizona 85003-1706
 Elizabeth. C.Amorosi@usdoj.gov




Case    2:18-bk-12041-BKM
 12567582.1                    Doc 215 Filed 03/20/19
                                             3         Entered 03/20/19 13:28:42                 Desc
                                Main Document    Page 3 of 7
 Hilary L. Barnes
 Philip J. Giles
 ALLEN BARNES & JONES, PLC
 1850 North Central Avenue, Suite 1150
 Phoenix, Arizona 85004
 hbarnes@allenbarneslaw.com
 pgiles@allenbarneslaw.com
 Attorneys for the Debtor

 By lsi Cathy Russell




Case   2:18-bk-12041-BKM
 12567582.1
                             Doc 215 Filed 03/20/19
                                           4         Entered 03/20/19 13:28:42   Desc
                              Main Document    Page 4 of 7
                  EXHIBIT A




Case 2:18-bk-12041-BKM   Doc 215 Filed 03/20/19 Entered 03/20/19 13:28:42   Desc
                          Main Document    Page 5 of 7
                      IN THE UNITED STATES BANKRUPTCY                COURT

                             FOR THE DISTRICT        OF ARIZONA

 In re:                                                Chapter I I

 Bob Bondurant School of High Performance              Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                                      ORDER GRANTING MOTION FOR
                 Debtor.                              EXPEDITED HEARING ON
                                                      STIPULATED ORDER GRANTING
                                                      RELIEF FROM AUTOMATIC STAY

                                                      Re: Wells Fargo Equipment

                                                      Hearing Date: March 22,2019
                                                      Hearing Time: 10:00 a.m.
                                                      Location:     230 N. 1st Ave., 7th Floor
                                                                    Courtroom 701
                                                                    Phoenix, AZ

          This matter came before the Court pursuant to the Motion for Expedited Hearing on

 Stipulated Order Granting Relief from Automatic Stay ("Motion for Expedited Hearing") filed

 by Wells Fargo Vendor Financial Services, LLC and Wells Fargo Financial Leasing, Inc.,

 creditors in the above-captioned   bankruptcy case (collectively, "Wells Fargo") regarding the

 Stipulated   Order Granting Relieffrom    Automatic Stay re: Wells Fargo Equipment     [DE_J

 ("Stipulated Order"). Pursuant to the Motion for Expedited Hearing, Wells Fargo seeks entry

 of an order setting an expedited hearing on the Stipulated Order. Based upon the Motion for

 Expedited Hearing and good cause appearing,




Case    2:18-bk-12041-BKM
 12567636.1
                               Doc 215 Filed 03/20/19 Entered 03/20/19 13:28:42            Desc
                                Main Document    Page 6 of 7
       IT IS HEREBY ORDERED:

        1. The Motion for Expedited Hearing is granted.

       2. Setting an expedited hearing on the Stipulated Order for March 22, 2019 at 10:00

           a.m., in Courtroom 701 of the United States Bankruptcy                 Court, District of

           Arizona, located at 230 North First Avenue, Phoenix, Arizona 85003.

       3. Any    objection   or response     shall   be filed     prior   to the hearing   and must

           contemporaneously be served via e-mail on opposing counsel.

       4. Counsel for Wells Fargo shall immediately serve a copy of this Order via e-mail or

           First-Class U.S. Mail upon the Debtor, the Office of the United States Trustee, the

           List of Twenty Largest Unsecured          Creditors,   and any other party specifically

           requesting notice, and shall file a certificate of service with the COUli.


                                SIGNED AND DATED ABOVE




Case    2:18-bk-12041-BKM
 12567636.1                    Doc 215 Filed 03/20/19
                                             2         Entered 03/20/19 13:28:42                Desc
                                Main Document    Page 7 of 7
